Citation Nr: 0018837	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  95-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a fused left wrist with carpal tunnel syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a gunshot wound to the distal left tibia 
area. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This appeal was previously before the Board in November 1997, 
but was remanded for additional development, to include VA 
orthopedic and neurological examinations.  The record shows 
that the orthopedic examinations have been completed.  
However, the veteran failed to report for the scheduled 
neurological examination.  The veteran has not indicated that 
he was unable to report, and there is no indication that he 
has requested that this examination be rescheduled.  The 
remaining development requested by the remand has been 
completed.  Therefore, the Board will proceed with its review 
of the veteran's claim based on the evidence of record.  
38 C.F.R. § 3.655(b) (1999).  


FINDINGS OF FACT

1.  The veteran's left (minor) wrist is ankylosed in a 
favorable position; his carpal tunnel syndrome of the left 
arm is productive of no more than moderate incomplete 
paralysis.  

2.  The veteran's residuals of a gunshot wound to the left 
tibial area are productive of no more than moderate 
incomplete paralysis of the musculocutaneous (superficial 
peroneal) or the anterior tibial (deep peroneal) nerves, or 
more than slight ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a fused left wrist with carpal tunnel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, 4.124, Diagnostic Codes 5214, 8615 
(1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the distal left tibia 
area have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5262, 8523 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Basically, the veteran contends that the evaluations assigned 
to his service connected left wrist and left ankle 
disabilities are inadequate to reflect their level of 
impairment.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Left Wrist

The veteran argues that his left wrist disability is 
productive of numbness and weakness in his left hand.  He 
states that he has pain, and impairment in his ability to 
grasp and hold objects. 

The record shows that entitlement to service connection for 
the residuals of a fracture of the navicular of the left 
wrist was established in January 1979.  A zero percent 
evaluation was assigned for this disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215, the rating code for limitation 
of motion of the wrist, effective from September 1977.  The 
evaluation was increased to 10 percent under the same rating 
code in a December 1984 rating decision, effective from 
October 1984.  Following two surgical procedures and 
temporary total evaluations for convalescence, the evaluation 
for the veteran's left wrist disability was increased to 20 
percent in a September 1985 rating decision, effective from 
October 1985.  The 20 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5214, the rating code for 
ankylosis of the wrist.  A December 1985 rating decision 
increased the evaluation to 30 percent, also effective from 
October 1985.  The 30 percent evaluation remained in effect 
until a December 1987 rating decision noted that this award 
was based on clear and unmistakable error, in that the 30 
percent award had been based on the erroneous belief that the 
veteran's left arm was his major arm, when in fact it is his 
minor arm.  The rating decision decreased the evaluation for 
the veteran's disability to 20 percent.

The veteran's August 1994 claim included a claim for service 
connection for carpal tunnel syndrome of the left wrist as 
secondary to his service connected disability.  Entitlement 
to service connection for carpal tunnel syndrome of the left 
hand was established in a November 1994 rating decision.  
This disability was evaluated as part of the veteran's left 
wrist disability, and a 20 percent evaluation under the 
rating code for ankylosis of the wrist remains in effect.  

The rating code for ankylosis of the wrist provides that 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation is evaluated as 50 percent 
disabling for the major arm, and 40 percent disabling for the 
minor arm.  For ankylosis in any other position except 
favorable, a 40 percent evaluation is merited for the major 
arm, and a 30 percent evaluation is merited for the minor 
arm.  Favorable ankylosis in 20 degrees to 30 degrees of 
dorsiflexion is evaluated as 30 percent for the major arm, 
and 20 percent for the minor arm.  Extremely unfavorable 
ankylosis will be rated as loss of use of hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code when 
evaluating musculoskeletal disabilities.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

An evaluation under the appropriate rating code for carpal 
tunnel syndrome is also for consideration.  The rating code 
does not contain a listing for carpal tunnel syndrome.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The Board finds that the veteran's carpal 
tunnel syndrome is analogous to 38 C.F.R. § 4.124, Diagnostic 
Code 8615, neuritis of the median nerve.  

Complete paralysis of the median nerve is indicated by 
symptomatology such as the hand being inclined to the ulnar 
side, the index and middle fingers being more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, having the thumb in the plane of the hand (ape 
hand), pronation that is incomplete and defective, absence of 
flexion of the index finger and feeble flexion of middle 
finger, inability to make a fist, having the index and middle 
fingers remain extended, inability to flex the distal phalanx 
of thumb, having defective opposition and abduction of the 
thumb at right angles to palm, having weakened flexion of 
wrist, and pain with trophic disturbances.  A 70 percent 
evaluation is warranted for complete paralysis of the major 
side, and a 60 percent evaluation is assigned for complete 
paralysis of the minor side.  Severe incomplete paralysis is 
evaluated as 50 percent disabling for the major side and 40 
percent disabling for the minor side.  Moderate incomplete 
paralysis is evaluated as 30 percent disabling for the major 
side and 20 percent disabling for the minor side.  Mild 
incomplete paralysis is evaluated as 10 percent disabling for 
each side.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  The 
term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

A July 1986 VA examination notes that the veteran had 
required a wrist fusion in 1985.  This was the initial VA 
examination following the fusion.  On examination, the left 
wrist showed a stable fusion in 20 to 30 degrees of dorsal 
flexion.  

The evidence includes VA treatment records dated from March 
1994 to August 1994.  March 1994 records indicate that the 
veteran's hand was very sensitive to touch.  The veteran had 
a history of limited intercarpal fusion, replacement of the 
occipital with silicone implant, and finally a left wrist 
fusion in 1985.  He had noted decreased strength in his hand 
and paresthesias/hypesthesia.  On examination, the left wrist 
had decreased range of motion in all planes.  There was 
muscle wasting in the ulnar aspect of the hand, and decreased 
strength with grip and extension of the fingers.  There was 
hypesthesia over the palm.  The diagnostic impression was 
left wrist fusion with progressive hand weakness and 
hypesthesia.  

June 1994 VA records indicate that the veteran had 
experienced progressive weakness of the left hand over the 
previous year with hypothenar atrophy.  He currently had 
limited use of his hand for gripping objects.  An examination 
revealed hypothenar/ulnar atrophy, without significant 
interosseous atrophy.  The veteran's motor functions, 
intrinsics, grip, and opposition were 4/5 when compared to 
his right hand.  Sensation was intact, but decreased in the 
fingers.  The impression was peripheral compression, and the 
examination was noted to be confusing.  A June 1994 X-ray 
study revealed solid fusion of all the carpal bones except 
the greater multangular, where there was joint space 
narrowing between it and the lesser multangular and the 
navicula.  The ulnar was not involved.  The impression was 
solid carpal and radiocarpal fusion as described without 
significant change from July 1987.  The veteran was seen 
again for similar complaints concerning his wrist and hand in 
July 1994.  

The veteran underwent a VA examination of the peripheral 
nerves in October 1994.  He was noted to be right handed.  
The examiner stated that the veteran had been diagnosed with 
carpal tunnel syndrome two to four weeks previously.  The 
veteran stated that he had developed total numbness involving 
his first, second, and third fingers, as well as worsening 
discomfort at night when sleeping.  The history of his left 
wrist injury was also noted.  On examination, the veteran's 
motor strength was 5/5 in the upper extremities except for 
some 4+/5 in the left hand.  No obvious atrophy was noted.  
The sensory examination demonstrated blunting involving the 
left hand and fingers one, two, and three.  The assessment 
included carpal tunnel of the left wrist, likely secondary to 
the left wrist fusion with secondary calcific or inflammatory 
changes.  

An October 1994 VA operation report shows that the veteran 
underwent surgery for left carpal tunnel release.  

The veteran was afforded a VA examination of the joints in 
October 1994.  He was noted to have a history of a left 
scaphoid fracture while on active duty, which subsequently 
went on to nonunion and progressive collapse.  He underwent a 
wrist fusion in approximately 1987 due to a scapholulnate 
advanced collapse wrist deformity with progressive 
degenerative arthritis.  This initially did well, but the 
veteran had experienced increasing pain and numbness of the 
left hand over the past year.  The pain resulted in tingling 
and discomfort to the thumb, index finger, and long fingers.  
An electromyography and nerve conduction velocities were 
consistent with carpal tunnel syndrome, and he had undergone 
a carpal tunnel release ten days prior to the current 
examination.  The sutures were still in place, and the wounds 
were healing without evidence of infection.  On examination, 
the left hand had a very solid radiocarpal fusion with no 
evidence of false motion.  The metacarpal phalangeal joints 
motion included full extension to 90 degrees in all digits.  
He had good grip strength, although it was noted that a 
recent VA test had showed it to be 50 percent of the strength 
of the right.  The sensory examination was intact to light 
touch.  On motor examination, there was notably weak oppens 
strength on the left, which was significantly decreased when 
compared to the right, and was graded as 4/5.  The assessment 
was left carpal tunnel syndrome, status post carpal tunnel 
release ten days ago, and left wrist fusion secondary to 
progressive degenerative changes from a non-healed scaphoid 
fracture, currently doing well with a solid fusion.  

The veteran appeared at a hearing before a hearing officer at 
the RO in February 1996.  He estimated that he had lost 50 
percent of the strength in his left hand.  The veteran said 
that his hand would give out when he was lifting, and that 
the muscles on the bottom of his hand had deteriorated to the 
point that they were hardly there.  The veteran also said 
that he had numbness in spots over his hand.  He testified 
that he had constant pain in his arm.  He was unable to bend 
the wrist.  He argued that his disability affected his 
employment because he was unable hold anything in his grasp.  
See Transcript. 

At an October 1999 VA examination of the joints, the veteran 
complained of pain in his left hand and left wrist.  He 
described the pain as constant, and said it was worse with 
activity.  The active range of motion of the left wrist in 
extension was 7 degrees, and in flexion was zero degrees.  
The wrist ulnar deviation was to 7 degrees, and wrist radial 
deviation was 5 degrees.  Sensation was intact to pinprick 
and light touch over the dermatomes of the wrist.  The muscle 
strength of the wrist could not be adequately tested because 
the wrist is fused.  The joints of the left hand had finger 
flexion of the metacarpophalangeal joint to 60 degrees, the 
proximal interphalangeal from zero to 100 degrees, and the 
distal interphalangeal from zero to 70 degrees.  Sensation 
was intact to pinprick and light touch over the joints of the 
fingers.  Muscle strength of the fingers was 5/5 in all 
joints, and grip strength was 5/5.  This was considered 
normal range of motion and strength for the fingers and hand.  
The assessment indicated that the veteran had pain in his 
left hand and left wrist.  None of the joints exhibited 
weakened movement except for the wrist, which was fused.  The 
examiner was unable to determine if there was increased pain 
on flare-ups.  The examiner opined that the veteran's left 
wrist disability did not have any substantial effect on his 
industrial capacity, as he was working as a manager.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a higher 
evaluation is warranted for the veteran's left wrist 
disability.  In order to receive an evaluation in excess of 
20 percent for his disability, the veteran's wrist must be 
fused in a position other than favorable, or in an 
unfavorable position.  However, the record shows that the 
veteran's wrist is fused in a position from 20 to 30 degrees 
of dorsiflexion.  He retains a small degree of wrist movement 
in all directions, and dorsiflexion is to 7 degrees.  This 
constitutes favorable ankylosis, which merits continuation of 
the 20 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

In reaching this decision, the Board notes that the 
provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered.  The veteran has complained of constant pain in 
his left wrist.  However, the October 1999 examiner stated 
that none of the veteran's joints exhibited weakened 
movement, except the left wrist due to the fusion.  The 
muscle strength and grip strength of the hand and fingers 
were normal.  The examiner opined that the veteran's 
disability did not have any substantial effect on his 
industrial capacity in his current field of employment.  The 
evidence does not show that additional disability is produced 
by pain, weakness, incoordination, or excess fatigability.  

The Board has also considered entitlement to an evaluation in 
excess of 20 percent for carpal tunnel syndrome, which is 
evaluated under the rating code for neuritis of the median 
nerve.  38 C.F.R. §§ 4.20, 4.124, Diagnostic Code 8615.  The 
veteran's complaints of pain and numbness as related in the 
medical evidence and at the February 1996 VA examination have 
been noted.  An October 1994 examination of the peripheral 
nerves conducted prior to surgery for carpal tunnel release 
noted some blunting of sensation in the left hand and fingers 
one, two and three.  An October 1994 examination of the 
joints noted that there was weakness of the oppens.  However, 
the October 1999 VA examination found that the veteran's 
sensation was intact to pinprick.  The veteran's fingers and 
hand had a normal range of motion and normal strength.  
Although March 1994 VA treatment records note muscle wasting, 
the October 1994 examination of the peripheral nerves 
indicated that there was no obvious atrophy.  The Board finds 
that the veteran's symptomatology equates to no more than 
moderate incomplete neuritis of the median nerve, which 
merits continuation of the 20 percent evaluation now in 
effect.  38 C.F.R. §§ 4.20, 4.124, Diagnostic Code 8615.  

Finally, the Board has considered entitlement to separate 
evaluations for the veteran's fusion of the left wrist and 
carpal tunnel syndrome, but finds that separate evaluations 
cannot be assigned in this case.  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. 
§ 4.25 (1994).  However, an exception to this is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (1994), which states 
that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that 
the described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. 
§ 4.25 (1994), unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14 (1994).  
Esteban, at 261.  The critical element cited was "that none 
of the symptomatology for any one of those three conditions 
[was] duplicative of or overlapping with the symptomatology 
of the other two conditions."  Id. at 262.  Muscle injury 
ratings will not be combined with peripheral nerve paralysis 
ratings for the same part, unless affecting entirely 
different functions.  38 C.F.R. § 4.55(g) (1994).  In this 
case, the symptomatology listed in the rating code for 
ankylosis of the wrist, and the symptomatology for neuritis 
of the median nerve both include flexion of the wrist.  
Therefore, separate evaluations are not for assignment.  
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5214, 8615.  

Left Ankle

The veteran contends that his left ankle disability is 
productive of severe pain.  He argues that he is unable to 
walk or stand for more than a short period of time.  

The record shows that entitlement to service connection for 
the residuals of a gunshot wound, through and through, with a 
fracture of the tibia and retained metallic fragments was 
established in a September 1978 rating decision.  A 10 
percent evaluation was assigned for this disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, the rating code for 
impairment of the tibia and fibula, effective from September 
1977.  A March 1985 rating decision recharacterized the 
veteran's disability as a sensory deficit of the left deep 
and superficial peroneal nerves, secondary to gunshot wounds 
of the distal left tibia, and evaluated this disability under 
38 C.F.R. § 4.124a, Diagnostic Codes 8522 and 8533, the 
rating codes for paralysis of the musculocutaneous nerve 
(superficial peroneal), and anterior tibial nerve (deep 
peroneal).  The 10 percent evaluation was confirmed and 
continued.  A November 1994 rating decision included the 
excision of a superficial peroneal nerve neuroma as part of 
this disability, and also continued the 10 percent 
evaluation.  The 10 percent evaluation currently remains in 
effect.  

The veteran's disability is evaluated under the rating code 
for paralysis of the musculocutaneous nerve (superficial 
peroneal).  Complete paralysis of the musculocutaneous nerve 
is evidenced by weakened eversion of the foot, and is 
evaluated as 30 percent disabling.  Severe incomplete 
paralysis is evaluated as 20 percent disabling.  Moderate 
incomplete paralysis is evaluated as 10 percent disabling.  
Mild incomplete paralysis is evaluated as zero percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

The rating code for paralysis of the anterior tibial nerve 
(deep peroneal) is also for consideration.  Complete 
paralysis of this nerve is evidenced by loss of dorsal 
flexion of the foot, and is evaluated as 30 percent 
disabling.  Severe incomplete paralysis is evaluated as 20 
percent disabling.  Moderate incomplete paralysis is 
evaluated as 10 percent disabling.  Mild incomplete paralysis 
is evaluated as zero percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8523.  

Another rating code for consideration is the code for 
impairment of the tibia and fibula.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace is evaluated 
as 40 percent disabling.  Malunion with marked knee or ankle 
disability is evaluated as 30 percent disabling.  Malunion 
with moderate knee or ankle disability is evaluated as 20 
percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  The provisions of 38 C.F.R. 
§§ 4.40 and 4.59 concerning the effects of pain, excess 
fatigability, incoordination, and weakness are also for 
consideration.  

VA treatment records from March 1994 indicate that the 
veteran had experienced progressive left leg pain for the 
past few months.  This was improved with rest and medication.  
The veteran was negative for trauma or recent strain.  He had 
a history of a trauma to the left lower extremity with 
metallic foreign bodies in the distal leg and ankle.  On 
examination, the veteran's left lower leg was negative for 
edema, erythema, and tenderness on palpation of the leg, 
foot, and ankle.  There was a full range of motion of the 
knee and ankle, and pulses were 2+.  The diagnostic 
impression was traumatic degenerative joint disease of the 
left lower extremity.  

A VA X-ray study of the left ankle conducted in July 1994 
revealed small irregular fragments from a prior gunshot wound 
to the distal left leg.  There was no sign of associated 
fracture or bony abnormality.  The impression was 
unremarkable left tibia/fibula and left ankle with residual 
fragments from prior gunshot wound.  

August 1994 treatment records indicate that the veteran was 
seen for a neuroma of the left ankle as a result of a gunshot 
wound.  The veteran desired excision of the neuroma.  

The veteran underwent a VA examination of the peripheral 
nerves in October 1994.  He reported some numbness involving 
his left leg.  This included the median and lateral surfaces 
as well as the top area of the foot with a single area of 
pain.  He reported that he had discomfort when pressure was 
applied to the area just above the medial malleolus.  On 
examination, motor strength was 5/5 in the lower extremities.  
On sensory examination, there was blunting of sensation in 
the lateral and medial surfaces as well as the surface of the 
foot.  The veteran's gait was narrow based.  The assessment 
was neuroma of the deep and superficial and peroneal nerve, 
left lower extremity.  

An October 1994 VA operation report shows that the veteran 
underwent left saphenous neuroma excision.  

The veteran underwent a VA orthopedic examination in October 
1994.  He had a history of a gunshot wound to his left distal 
tibia.  This was a through and through wound along the 
anterior aspect of his tibia with a resultant injury of both 
the distal aspect of his deep peroneal and superficial 
peroneal nerves.  He had persistent numbness and pain 
secondary to a neuroma formation at the distal tibia.  He had 
undergone exploration of the superficial peroneal nerve 10 
days previously for resection of the neuroma.  The veteran 
continued to complain of persistent pain and numbness along 
the dorsal and lateral aspect of his foot.  On examination, 
the veteran had 5/5 strength in the left lower extremity, 
including his tibialis anterior, extensor hallucis longus, 
toe flexors, toe extensors, and gastrocnemius.  There was 
markedly decreased sensation along the distal aspect of the 
distribution of his superficial peroneal nerve and deep 
peroneal nerve.  The assessment included left superficial 
peroneal nerve neuroma secondary to gunshot wound, status 
post exploration and neuroma excision ten days previously.  

A January 1995 VA operation report indicates that the veteran 
underwent excision of a painful neuroma of the superficial 
peroneal nerve of the left leg.  

VA treatment records dated January 1995 to June 1995 show 
that the veteran received follow up treatment for the January 
1995 surgery.  May 1995 records note that the sharp pain from 
the neuroma was gone, although he had some pain over the 
scar.  The strength of the extensor hallucis longus was 3/5, 
and the inversion strength was 4/5.  The remainder of the 
muscles were at 5/5 strength.  The diagnosis was status post 
neuroma excision with residual motor deficits.  

At the February 1996 hearing, the veteran testified that he 
had undergone two surgeries to remove neuromas from his left 
leg.  Currently, he had no feeling from the top of his ankles 
to his toes.  This area was very itchy.  He complained of 
severe pain when walking.  The veteran did not use a cane or 
other assistive device.  He said that his work often required 
him to stand for long periods of time on a concrete floor, 
and that this resulted in pain.  He also had swelling of his 
leg.  See Transcript. 

At an October 1999 VA orthopedic examination, the veteran's 
chief complaints included pain in the left ankle.  There was 
a history of a gunshot wound to the left ankle with a 
diagnosis of a fracture, but the veteran indicated that he 
had no fixation.  His pain was constant, but confined to his 
left ankle.  On examination, the active range of motion of 
the left ankle was 20 degrees of extension, and 45 degrees of 
flexion.  (Normal range of motion is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II).  Sensation was decreased to pinprick and 
light touch over the medial and lateral malleolus and the 
dorsal surface of the left foot.  Muscle strength of the left 
foot and ankle was 5/5.  The deep tendon reflexes were 
present at the Achilles tendon.  The veteran's gait was 
completely nonantalgic, and without the use of an assistive 
device.  The examiner stated that there was no weakened 
movement, but was unable to comment on pain during flare-up.  
The examiner opined that the veteran's left leg disability 
did not have any substantial effect on his industrial 
capacity, as he was working as a manager.  

The Board is unable to find that an evaluation in excess of 
10 percent is merited for the veteran's left ankle disability 
under the rating codes for diseases of the peripheral nerves.  
As noted in the introduction, the veteran did not report for 
his most recently scheduled VA neurological examination, and 
the most recent neurological examination of record was 
conducted prior to the surgeries for the removal of the 
neuroma.  However, the October 1999 VA orthopedic examination 
revealed that the veteran's muscle strength of the left foot 
and ankle were 5/5.  The deep tendon reflexes were present, 
and the veteran's gait was nonantalgic.  Sensation was 
decreased to pinprick and light touch over the medial and 
lateral malleolus and dorsal surface of the foot.  When the 
involvement is wholly sensory, the rating should be for the 
mild or at the most moderate degree.  38 C.F.R. § 4.124a.  
Therefore, as the most recent evidence notes only a decrease 
of pinprick and light touch, neither the paralysis of the 
musculocutaneous nerve (superficial peroneal) or the anterior 
tibial nerve (deep peroneal) can be considered greater than 
moderate, which merits continuation of the 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  

Similarly, the rating code for impairment of the tibia and 
fibula does not provide a basis for an increased evaluation.  
The most recent VA examination shows that the veteran has a 
normal range of motion of the left ankle.  He reports 
constant pain, but the examiner noted that his gait was 
completely nonantalgic.  In addition, there was no weakened 
movement.  Finally, the examiner opined that the veteran's 
left leg disability did not have any substantial effect on 
his industrial capacity.  The Board finds that this 
symptomatology does not equate to greater than slight knee or 
ankle disability, which warrants continuation of the current 
10 percent evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Diagnostic Code 5262.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
fused left wrist with carpal tunnel syndrome is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a gunshot wound to the distal left tibia area is 
denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

